Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 26, 2006                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

  130857                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  ANGELA PUTNEY,                                                                                       Robert P. Young, Jr.
           Plaintiff-Appellee,                                                                         Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 130857
                                                                    COA: 265751
                                                                    WCAC: 04-000176
  GREAT LAKES ORTHOPEDIC, INC., and
  HOMEOWNERS INSURANCE COMPANY
  (AUTO-OWNERS),
           Defendants-Appellants,
  and
  BLUE CROSS/BLUE SHIELD OF MICHIGAN,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 23, 2006 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 26, 2006                       _________________________________________
           t0619                                                               Clerk